DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on Line Numbers of Claims
Please note that any mention of a line number of a claim in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

Objection as to Color Drawings in the Application
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
If Applicant does not intend that the submitted drawing be reproduced in color, then that should be stated on the written record in response to this office action.  In that case, no petition would be necessary.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 14 of independent claim 1, it is unclear what is meant in context by the term, “unpopulated.”  Although the term “unpopulated” is identified in the specification and in original claims 5 and 18 as having the possible mean of “holes,” it is unclear what the term means in context beyond “holes.”  Substantially the same problem of clarity occurs with the use of the term, “unpopulated” in each of claim 5, claim 16 (line 13), and claim 18.
On line 17 of independent claim 1, it is unclear in context what is meant by “parallel or collimated.”  Particularly, is the word “parallel” used as a synonym for “collimated” in the construction, emphasizing that a collimated beam would be formed of parallel components, or, is the word, “parallel” used as an actual alternative to “collimated”?
On line 16 of independent claim 16, it is unclear in context what is meant by “parallel or collimated.”  Particularly, is the word “parallel” used as a synonym for “collimated” in the construction, emphasizing that a collimated beam would be formed of parallel components, or, is the word, “parallel” used as an actual alternative to “collimated”?
On line 17 of claim 1, it is unclear what is meant by “photons” per se being “parallel.”  Perhaps, it is intended to say that the photons of a plurality of photons are moving in parallel paths.
On line 16 of claim 16, it is unclear what is meant by “photons” per se being “parallel.”  Perhaps, it is intended to say that the photons of a plurality of photons are moving in parallel paths.
On line 17 of claim 1, the use of the word “collimated” is indefinite and unclear in context in that there is no earlier recitation of structure to perform collimating.  How can the “photons” be “collimated” if there is not claimed structure to collimate them?
On line 16 of claim 16, the use of the word “collimated” is indefinite and unclear in context in that there is no earlier recitation of structure to perform collimating.  How can the “photons” be “collimated” if there is not claimed structure to collimate them?
Each of dependent claims 2-15 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.
Each of dependent claims 17-20 is unclear, at least, in that it depends directly from unclear, independent claim 16.

Potentially-Allowable Subject Matter
Claims 1 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The text of independent claim 1 is as follows:
“1. A precision guided munition system, comprising: a body including a nose portion, wherein the nose portion includes an aperture; a window attached, secured, or adhered to the body at the nose portion; one or more antenna substrates attached, secured, or adhered to the window; a plurality of radiating elements, wherein each respective one of the plurality of radiating elements is attached, secured, or adhered to the one or more antenna substrates; and an image sensor configured to capture an image in front of the body, wherein the image sensor is behind the aperture, wherein the image sensor is configured to focus at an infinity focus in front of the body, wherein the one or more antenna substrates include unpopulated areas configured to let photons pass through the antenna substrates from the window to the image sensor, wherein the photons are parallel or collimated, wherein the captured image does not include features of the antenna substrates.”  (Bold added).
Independent claim 1 is potentially-allowable over the prior art of record in that none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.  Each of dependent claims 2-15 is likewise potentially-allowable in that each of dependent claims 2-15 depends ultimately from potentially-allowable, independent claim 1.
The text of independent claim 16 is as follows:
“16. A co-located sensor system, comprising: a housing including an aperture; a window attached, secured, or adhered to the housing at the aperture; one or more antenna substrates attached, secured, or adhered to the window; a plurality of radiating elements, wherein each respective one of the plurality of radiating elements is attached, secured, or adhered to the one or more antenna substrates; and an image sensor configured to capture an image in front of the housing, wherein the image sensor is behind the aperture, wherein the image sensor is configured to focus at an infinity focus in front of the housing, wherein the one or more antenna substrates include unpopulated areas configured to let photons pass through the antenna substrates from the window to the image sensor, wherein the photons are parallel or collimated, wherein the captured image does not include features of the antenna substrates.”  (Bold added).
Independent claim 16 is potentially-allowable over the prior art of record in that none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.  Each of dependent claims 17-20 is likewise potentially-allowable in that each of dependent claims 17-20 depends directly from potentially-allowable, independent claim 16.
Claims 2-15 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kiernan, Jr. et al (‘757) is of general interest for the disclosure related to co-boresighted radio frequency (RF) and infrared (IR) sensors in a seeker of a guided munition.
Tasaka et al (‘974) is of general interest for the disclosure related to a dual mode missile seeker system in which the radar antenna is transparent to infrared radiation.
Durand (‘287) is of general interest for the arrangement in drawing Figure 1 of a multimode seeker in which the substrate is transparent to short wavelength infrared radiation.
Grando et al (‘994) is of general interest for the disclosure related to the placement of metal patches in a radome to influence the direction of radiation.
Branigan et al (‘077) is of general interest for the disclosure related to drawing Figures 1 and 8.
Bullen et al (‘631) is of general interest for the disclosure relating to the embedding of elements in the radome to influence the frequencies passed by the radome.
Park et al (‘085) is of general interest for the disclosed arrangement of slots in a conductive layer associated with a radome.
Jones, Jr. et al (‘737) is of general interest for the disclosed radome-antenna structure in Figure 1.
Jones, Jr. (‘895) is of general interest for the disclosure relating to the embedding of antenna arrays in a radome.
Van Vliet et al (‘520) is of general interest for the disclosure relating to a periodic array in association with a radome.
Stratis et al (‘229) is of general interest for the placement of antenna elements in Figure 1, and for the use of radar in association with infrared sensors in a missile.  Please note in paragraph [0045] at lines 4-9 of Stratis et al (‘229) that the antenna elements may be placed in the inner surface of a radome.
Stratis et al (‘303) is of general interest for the placement of antenna elements on a surface of a radome, for example, as mentioned in paragraph [0038] at lines 11-16.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648